Citation Nr: 0124596	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-20 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from May 1944 to October 1944.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an unappealed November 1944 rating decision, the RO 
denied service connection for hearing loss.

3.  The evidence associated with the claims file subsequent 
to the RO's November 1944 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for hearing loss.


CONCLUSIONS OF LAW

1.  The RO's November 1944 decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the RO's November 
1944 denial is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim for 
service connection of hearing loss.  The veteran maintains 
that he suffered hearing loss while in active service in 
1944, and that he currently suffers a disability resulting 
from his service injury.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, ("VCAA").  38 U.S.C.A. § 
5103A (West Supp. 2001).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This act and 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The Board finds that all relevant facts have been properly 
and sufficiently developed and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by the Veterans Claims Assistance Act of 
2000.  In that regard, the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection, as set forth in various rating decisions 
and a statement of the case.  Further, as reflected by a 
February 2001 letter, the RO has informed the veteran of the 
changes brought about by passage of the VCAA.  The RO has 
also informed the veteran of the reasons for not reopening 
his claim, as well as the evidence necessary to reopen it.  
The RO provided the veteran with copies of the rating 
decisions and the statement of the case and supplemental 
statement of the case concerning the determination of service 
connection for the claimed disability.  The veteran presented 
personal testimony at a hearing before the RO, conducted in 
October 2000.  The veteran's service medical records were 
obtained.  The Board is unaware of any additional outstanding 
records pertaining to this issue.  Under the circumstances, 
the Board finds that the duty to assist has been satisfied, 
and no useful purpose would be served by remanding this case 
to the RO for additional development.  As such, the Board 
will proceed with appellate disposition.

A review of the record reveals that in a November 1944 rating 
decision, the RO denied service connection for hearing loss, 
on the basis that the evidence showed that the veteran's 
hearing loss preexisted service and was not aggravated 
thereby.  The veteran was notified of the RO's November 1944 
rating decision and his appellate rights by VA letter also 
dated November 1944.  The veteran did not initiate a timely 
appeal as to the issue of service connection of hearing loss, 
and the November 1944 decision as to that issue became final.  
See 38 U.S.C.A. § 7105(a)(c).  

The Board notes that there has been a regulatory amendment 
with respect to the definition of new and material evidence, 
which applies prospectively to all claims made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.  Accordingly, the 
law states that if new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  When 
a veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new  and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001) (eliminates the concept of a well-grounded claim).

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is the 
relationship of a current disability to an injury or disease 
incurred in active service.  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A review of the history of the veteran's claim shows that he 
was denied service connection for hearing loss in a November 
1944 rating decision.  At that time, the RO based its denial 
on the lack of evidence to establish that the veteran's 
claimed hearing loss was incurred or aggravated in service.  
Specifically, the evidence reflected that hearing loss was 
discovered less than two months after enlistment, that there 
was no injury or disease during service to account for the 
hearing loss.  Moreover, there was evidence that the hearing 
loss existed prior to service.  Evidence of record at the 
time of the November 1944 rating decision included findings 
of the Board of Medical Survey which showed that the veteran 
had acknowledged a preexisting hearing loss, and a family 
history of hearing problems.  The evidence of record also 
showed that the veteran had been discharged due to 
"deafness, bilateral" in October 1944, after only five 
months of service.

As noted, the November 1944 rating decision denying service 
connection for hearing loss became final when the veteran did 
not complete his appeal within one year of being notified of 
the decision.  With this consideration, the Board must now 
review all of the evidence that has been submitted by the 
veteran or otherwise associated with the claims folder since 
the last final decision in November 1944.  This additional 
evidence consists of a March 1978 VA examination; several 
statements submitted by the veteran regarding his hearing; a 
statement of the veteran's brother attesting to his memory of 
the veteran's good hearing prior to service; and two 
statements from representatives of the veteran's hearing aid 
vendors; the transcript of an October 2000 RO hearing; and a 
letter from Dr. Amul M. Patel, M.D., concerning his 
evaluation of the veteran's hearing.

With respect to the medical records, the Board finds that, 
they are certainly new in that they were not of record at the 
time of the November 1944 rating decision.  However, those 
records do not show that the veteran's current hearing loss 
is in any way related to his active duty service, and as 
such, are not considered both new and material.  The record 
of the March 1978 VA examination only shows that the veteran 
had bilateral hearing loss at the time of the examination, 
and that his right ear drum was deemed abnormal, post-
operative status.  The September 1998 letter from Dr. Patel 
shows only that the veteran was suffering from severe hearing 
loss on the right side and profound hearing loss on the left 
side, and that he had previously undergone exploration of the 
right ear and possible stapes surgery.  This letter also 
recounts a strong family history of otosclerosis, and a 
statement by Dr. Patel that indicates his belief that 
otosclerosis is the cause of the veteran's hearing loss.  The 
statement does not comment on whether the veteran's hearing 
loss preexisted his military service, or whether it was 
aggravated during service.  

As to the statements submitted by the veteran, the veteran's 
brother and representatives from hearing aid vendors that his 
current hearing loss is related to his active duty service, 
and that he did not suffer from hearing loss prior to 
entering service, the Board finds that these assertions alone 
are not dispositive of the issue.  The Board notes that the 
veteran, and the others who offered lay testimony lack the 
competency to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the etiology of his current hearing loss.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide 
a basis on which to reopen a claim of service connection.  
Moray, 5 Vet. App. at 214.  Thus, the new medical evidence of 
record and the lay testimony submitted are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim as they do not shed any light on the question of 
whether the veteran's hearing loss was incurred in or 
aggravated by military service.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final rating decision of 
November 1944, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
Thus, new and material evidence has not been submitted and 
the claim of service connection for a back disorder is not 
reopened.  See 38 C.F.R. § 3.156(a).



ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for hearing loss, and the appeal 
is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

